      Case 1:20-cv-01716-GBD-BCM Document 63 Filed 09/21/21 Page 1 of 1




UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   V



MONROE STAFFING SERVICES, LLC and
STAFFING 360 SOLUTIONS, INC.,

                                         Plaintiffs,
               -against-
                                                                                                 ORDER
PAMELA D. WHIT AKER.

                                         Defendant.                                         20 Civ. 1716 (GBD)




---------------------------------------                                         X
GEORGE B. DANIELS, District Judge:

          The initial conference scheduled to occur on September 28, 2021 at 9:30 a.m. is hereby

cancelled in light of this Court's referral to Magistrate Judge Moses for General Pretrial

Supervision and Dispositive Motions.



Dated: New York, New York
       September 21, 2021

                                                                                SO ORDERED.

                                                                                        ✓   B. YO'tLlti~
